Order entered December 4, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00958-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                              V.

      TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655

                                          ORDER
       We GRANT appellant’s December 2, 2014 motion for an extension of time to file a reply

brief to the extent that appellant shall file a reply brief by DECEMBER 31, 2014.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE